Title: From Benjamin Franklin to Mary Hewson, 13 May 1782
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear dear Friend
Passy, May 13. 1782
I received your very kind Letter by Mr. Whitefoord, with the Books, which I think a judicious Collection, and hope the Reading of them by my Grandson may have a good Effect, in rendring him more worthy of the Happiness you are providing for him, in the Education of your Daughter. I suppose the Letter I had sent to you before Mr Whitefoord came here the first time, got to hand, tho’ you do not mention it. I submit to your Reasonings & Judgment on the Subject of the Proposition I made. I remember Dr Hawkesworth’s Saying, that you had the most logical Head of any Woman he ever knew. In this Affair I now doubt my own Head, and suspect it was rather a Project of my Heart. The Truth is, I love you both very much, and wish to be with you any where:—but I dread exposing my good old Friend to the Fatigues and Inconveniencies of such a Journey, and therefore say no more of it at present. Embrace my Godson for me, and my Grand-daughter-in-law. My Love to them all, and believe me ever, my dear Friend, Yours most affectionately
B Franklin
Mrs Hewson
 
Notation: Passy May 13— 82.
